Case 21-40512   Doc 34-6   Filed 05/13/21 Entered 05/13/21 16:24:48   Desc Exhibit
                                  6 Page 1 of 6
Case 21-40512   Doc 34-6   Filed 05/13/21 Entered 05/13/21 16:24:48   Desc Exhibit
                                  6 Page 2 of 6
Case 21-40512   Doc 34-6   Filed 05/13/21 Entered 05/13/21 16:24:48   Desc Exhibit
                                  6 Page 3 of 6
Case 21-40512   Doc 34-6   Filed 05/13/21 Entered 05/13/21 16:24:48   Desc Exhibit
                                  6 Page 4 of 6
Case 21-40512   Doc 34-6   Filed 05/13/21 Entered 05/13/21 16:24:48   Desc Exhibit
                                  6 Page 5 of 6
Case 21-40512   Doc 34-6   Filed 05/13/21 Entered 05/13/21 16:24:48   Desc Exhibit
                                  6 Page 6 of 6
